ROYCE CAPITAL FUND NEW YORK, NEW YORK 10151 May 6, 2013 Document Control: Filing Desk U.S. Securities and Exchange Commission treet NE Washington, D. C. 20549 Re: Royce Capital Fund File No. 333-01073 Gentlemen: This letter is filed pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and is a certification that the prospectus and statement of additional information with respect to Royce Capital Fund does not differ from that which was filed electronically in the most recent post-effective amendment. Sincerely, /s/ John E. Denneen John E. Denneen Secretary
